Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 2, in the reply filed on March 2, 2021 is acknowledged.  The traversal is on the ground(s) that a search of all the claims would not impose a serious burden on the examiner.  This is not found persuasive because the aqueous, alkaline electrolyte of Inventions I and II is a liquid and the metallic piece good of Invention III is a solid. These inventions have a materially different design. 
The method of Invention I electrodeposits a zinc/iron/manganese alloy and the method of Invention II electrodeposits a zinc-, iron, manganese-containing layer. These inventions have a different mode of operation. 
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 3 and 4 are withdrawn from consideration as being directed to a non-elected invention. 


Claim Rejections - 35 USC § 112
I.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 3, the phrase “in particular piece goods made of iron and/or steel” is indefinite.

Claim 2
	lines 2-3, the phrase “in particular piece goods made of iron and/or steel” is indefinite.

	line 3, “the piece good” lacks antecedent basis. See also claim 2, line 5. 
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that “the piece good” is the same as the metal piece goods recited in 

claim 2, line 2. However, the claim language is unclear as to whether it is. See also claim 2, line 5.

	line 4, it appears that “an aqueous, alkaline electrolyte” is the same as the aqueous, alkaline electrolyte recited in claim 1, line 1. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	lines 4-5, it appears that “a zinc/iron/manganese alloy” is the same as the zinc-, iron-, manganese-containing layer recited in claim 2, lines 1-2. However, the claim language is unclear as to whether it is.

	line 5, it appears that “electrodeposited” is further limiting the introducing recited in claim 2, line 3. However, the claim language is unclear as to whether it is.

II.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:   
Claim 2

	lines 1-3, recite “A method for electrochemically depositing a zinc-, iron-, manganese-containing layer onto surfaces of metal piece goods, in particular piece goods made of iron and/or steel”.

	lines 3-5, recite “the method comprising introducing the piece good into an aqueous, alkaline electrolyte according to claim 1, wherein a zinc/iron/manganese alloy is electrodeposited onto the piece good”.
	The preamble of claim 2, lines 1-3, recite “[a] method for electrochemically depositing a 
zinc-, iron-, manganese-containing layer onto surfaces of metal piece goods, in particular piece goods made of iron and/or steel,” however, the body of claim 2, lines 3-5, do not positively recited an electrochemically depositing step.

III.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 2
	lines 1-5, recite “A method for electrochemically depositing a zinc-, iron-, manganese-containing layer onto surfaces of metal piece goods, in particular piece goods made of iron and/or steel, the method comprising introducing the piece good into an aqueous, alkaline electrolyte according to claim 1, wherein a zinc/iron/manganese alloy is electrodeposited onto the piece 

good”.
	It is unclear from the claim language what the relationship is between electrochemically depositing a zinc-, iron-, manganese-containing layer onto surfaces of metal piece goods and the zinc/iron/manganese alloy is electrodeposited onto the piece good. The body of the claim seems inconsistent with its preamble. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Electrolyte
I.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonntag et al. (US Patent No. 6,652,728).
Regarding claim 1, Sonntag teaches an aqueous, alkaline electrolyte for electrochemically depositing (= aqueous alkaline cyanide-free baths for the galvanic deposition 

of zinc or zinc alloy coatings on a substrate) [col. 1, lines 10-12] a zinc-, iron-, manganese-containing layer (= such metal ions are preferably ions of cobalt, nickel, manganese and/or iron) [col. 4, lines 57-63] onto surfaces of metal piece goods (= normal electrically conducting substrates of metal may be provided with a coating of zinc or of a zinc alloy) [col. 6, lines 1-3], in particular piece goods made of iron and/or steel (= steel bolts were galvanized in a drum) [col. 10, lines 34-35], characterized in that the electrolyte contains: 
• zinc ions in an amount of 4-60 g/L (= the concentration of the zinc in the baths is in the range usual for such baths, i.e. from 0.2 to 20 g/l) [col. 4, lines 54-56]; 
• iron ions (= metal ions of iron) [col. 4, lines 59-60] in an amount of 0.5-30 g/L (= the concentration of the metal ions in the baths may vary within a wide range and is preferably 0.01 to 100 g/l) [col. 4, line 66 to col. 5, line 4]; 
• manganese ions (= metal ions of manganese) [col. 4, lines 59-60] in an amount of 0.1-15 g/L (= the concentration of the metal ions in the baths may vary within a wide range and is preferably 0.01 to 100 g/l) [col. 4, line 66 to col. 5, line 4].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for 

modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

II.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brunner et al. (US Patent Application Publication No. 2012/0160698 A1).
	Regarding claim 1, Brunner teaches an aqueous, alkaline electrolyte (= an acidic or alkaline zinc or zinc alloy bath) [page 3, [0043]] for electrochemically depositing (= for electrodeposition of a zinc or zinc alloy layer) [page 1, [0001]] a zinc-, iron-, manganese-containing layer (= as the suitable alloy metals, preferably cobalt, nickel, manganese and/or iron can be considered) [page 4, [0051]] onto surfaces (= a zinc alloy coating is deposited on the substrate) [page 7, [0121] and [0122]] of metal piece goods, in particular piece goods made of iron and/or steel, characterized in that the electrolyte contains: 
• zinc ions in an amount of 4-60 g/L (= zinc cations in concentrations which range from about 0.1 to about 100 g/L) [pages 3-4, 0050]]; 
• iron ions (= iron) in an amount of 0.5-30 g/L (= as the alloy metal, the bath may contain about 0.1 to 50 g/L of metal ions) [page 4, [0051] and [0053]]; 
• manganese ions (= manganese) in an amount of 0.1-15 g/L (= as the alloy metal, the bath may contain about 0.1 to 50 g/L of metal ions) [page 4, [[0051] and 
	[0053]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

Method
III.	Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonntag et al. (US Patent No. 6,652,728) as applied to claim 1 above.
Sonntag is as applied above and incorporated herein. 
	Regarding claim 2, Sonntag teaches a method for electrochemically depositing (= a process for the galvanic deposition of zinc coatings or zinc alloy coatings on conventional 
substrates) [col. 6, lines 4-6] a zinc-, iron-, manganese-containing layer (= such metal ions are preferably ions of cobalt, nickel, manganese and/or iron) [col. 4, lines 57-63] onto surfaces of metal piece goods (= normal electrically conducting substrates of metal may be provided with a coating of zinc or of a zinc alloy) [col. 6, lines 1-3], in particular piece goods made of iron and/or 

steel (= steel bolts were galvanized in a drum) [col. 10, lines 34-35], the method comprising:
• introducing the piece good (= the process may for example be carried out as a drum galvanizing process when used for mass parts, and as a frame galvanizing process for deposition on larger workpieces) [col. 6, lines 12-15] into an aqueous, alkaline electrolyte according to claim 1 (see I. above), wherein a zinc/iron/manganese alloy (= such metal ions are preferably ions of cobalt, nickel, manganese and/or iron) [col. 4, lines 57-63] is electrodeposited onto the piece good (= normal electrically conducting substrates of metal may be provided with a coating of zinc or of a zinc alloy) [col. 6, lines 1-3].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Method
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. 
(US Patent Application Publication No. 2012/0160698 A1) as applied to claim 1 above, and further in view of Sonntag et al. (US Patent No. 6,652,728).
Brunner is as applied above and incorporated herein. 
	Regarding claim 2, Brunner teaches a method for electrochemically depositing (= electrodeposition of a zinc or zinc alloy layer) [page 1, [0001]] a zinc-, iron-, manganese-containing layer (= as the suitable alloy metals, preferably cobalt, nickel, manganese and/or iron can be considered) [page 4, [0051]] onto surfaces (= a zinc alloy coating is deposited on the substrate) [page 7, [0121] and [0122]] of piece goods (= conductive substrate using a barrel plating method or a rack plating method) [page 7, [0118] and [0119]], the method comprising: 
• introducing the piece good into an aqueous, alkaline electrolyte (= immersing a substrate to be coated into an electrolyte bath) [page 6, [0115]] according to claim 1 (see II. above), wherein a zinc/iron/manganese alloy is electrodeposited (= as the suitable alloy metals, preferably cobalt, nickel, manganese and/or iron can be considered) [page 4, [0051]] onto the piece good (= a zinc alloy coating is deposited on the substrate) [page 7, [0121] and [0122]].
The method of Brunner differs from the instant invention because Brunner does not 

disclose metal piece goods, in particular piece goods made of iron and/or steel.
Brunner teaches electrodepositing a zinc-manganese-iron alloy (page 4, [0051]; and page 7, [0122]). The coatings are deposited on a conductive substrate using a barrel plating method (page 7, [0118] or a rack plating method (page 7, [0019]).
	Sonntag teaches electrodepositing a zinc-manganese-iron alloy (col. 4, lines 57-63). The process may for example be carried out as a drum galvanizing process when used for mass parts, and as a frame galvanizing process for deposition on larger workpieces (col. 6, lines 12-15). Steel bolts were galvanized in a drum (col. 10, lines 34-35).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive substrate described by 
Brunner with metal piece goods, in particular piece goods made of iron and/or steel because steel bolts are conductive substrates as Brunner had proposed that are galvanized in a drum as taught by Sonntag. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 8, 2021